Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 10-17, and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Siemens (CN 108987833) teaches a system to detect a user approaching to the mobile terminal. When the approach of the user is detected, the charging current is lowered. However, Siemens does not teach reducing or eliminating an electric arc when the data reader is removed from the base unit.
KIKO et al. (United States Patent Application Publication US 2012/0126747) teaches reducing charging current between the handle and the vehicle to reduce undesired electrical arcing. However, KIKO does not teach a sensor to detect an approach of a user’s hand and determining if the data reader was removed from the base unit after adjusting the amount of current.
CHANG (United States Patent Application Publication US 2014/0285218) teaches the socket to stop the power supply from the main supply for the socket base when the object approaches. However, CHANG does not teach reducing or eliminating an electric .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed 8/13/2021, with respect to Claim Rejections – 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 103 of claims 1-8, 10-17, and 19-21 has been withdrawn. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768. The examiner can normally be reached Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.K./Examiner, Art Unit 2187     

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187